Case 4:19-cv-00249-ALM-KPJ Document 71 Filed 01/31/20 Page 1 of 3 PageID #: 2096



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  JENAM TECH, LLC,

                               Plaintiff,
                                                            Civil Action No. 4:19-cv-00249
  v.

  LG ELECTRONICS, INC. and LG
  ELECTRONICS U.S.A., INC.,                                JURY TRIAL DEMANDED

                               Defendants.



                                REVISED JOINT STATUS REPORT

           On November 13, 2019, the Parties filed a Joint Status Report and submitted a proposed

 schedule attached as Exhibit 1 to the Joint Status Report.

           In accordance with the proposed schedule, Plaintiff Jenam Tech, LLC (“Jenam”) served

 its Disclosure of Infringement Contentions on Defendants LG Electronics, Inc. and LG

 Electronics U.S.A., Inc. (together, “LG”) on December 16, 2019. Therefore, LG’s Invalidity

 Contentions are due to be served and Mandatory Disclosures are due to be exchanged on

 February 3, 2020.

           On January 28, 2020, the Parties agreed on a four-week extension for LG to serve its

 Invalidity Contentions and for the Parties to exchange Mandatory Disclosures. The Parties also

 agreed to adjust subsequent deadlines accordingly. The Parties discussed this with the Court

 during the initial Case Management Conference on the same day.

           Accordingly, the Parties’ revised proposed schedule is attached to this Revised Joint

 Status Report.




 1369581
Case 4:19-cv-00249-ALM-KPJ Document 71 Filed 01/31/20 Page 2 of 3 PageID #: 2097



  Dated: January 31, 2020              By: /s/ Brian Ferrall
                                          BRIAN FERRALL
                                          State Bar No. 160847 (CA)
                                          KEKER, VAN NEST & PETERS LLP
                                          633 Battery Street
                                          San Francisco, CA 94111
                                          Phone: (415) 391-5400
                                          Fax: (415) 397-7188
                                          RVanNest@keker.com

                                          Lead Attorney for Defendants
                                          LG Electronics, Inc. and
                                          LG Electronics, U.S.A., Inc.




 1369581
Case 4:19-cv-00249-ALM-KPJ Document 71 Filed 01/31/20 Page 3 of 3 PageID #: 2098



                                   CERTIFICATE OF SERVICE

           The undersigned certifies that all counsel of record who are deemed to have consented to

 electronic service are being served this 31st day of January 2020, with a copy of this document via

 the Court’s CM/ECF system pursuant to Local Rule CV-5(a)(3).


                                                      /s/ Brian Ferrall             ____
                                                      BRIAN FERRALL




 1369581
